This court is of opinion that the evidence offered at the trial with respect to plaintiff forgetting about the condition of the timbers of the bridge was properly excluded, and that the circuit court in holding that ruling to be error was in itself in error as to that matter. But this court being further of opinion that the cause should have *455been submitted by the court of common pleas to the jury, and that that court therefore erred in sustaining the motion to direct a verdict for all the defendants, the judgment of the circuit court reversing the judgment of the court of common pleas and remanding the cause to that court for further proceedings with respect to the claim of the plaintiff below against the city of Dayton is affirmed.
Spear, C. J., Johnson and Donahue, JJ., concur.